Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, and 6 are objected to because of the following informalities:  claims do not end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
1. A system for managing an infrastructure, comprising: an extraction engine in communication with a managed infrastructure that includes physical hardware; a signalizer engine that includes one or more of an NMF engine (Non-negative matrix factorization), a k-means clustering engine (a method of vector quantization), and a topology proximity engine, the signalizer engine determining one or more common characteristics of events and producing clusters of events relating to the failure or errors in the infrastructure, the signalizer engine using graph coordinates and optionally a subset of attributes assigned to each event to generate one or more clusters to bring together events whose characteristics are similar; one or more interactive displays that provide a collaborative interface coupled to the extraction and the signalizer engine with a collaborative interface (UI) for decomposing events from the infrastructure; converting the events into words and subsets to group the events into clusters that relate to security of the managed infrastructure, in response to grouping the events physical changes are made to at least a portion of the physical hardware; and wherein in response to production of the clusters security of the managed infrastructure is maintained.
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of determining one or more common characteristics of events and producing clusters of events relating to the failure or errors in the infrastructure (mental process of clustering with assistance of pen and paper, e.g. user grouping similar failures using pen and paper), 
using graph coordinates and optionally a subset of attributes assigned to each event to generate one or more clusters to bring together events whose characteristics are similar (mental process of clustering with assistance of pen and paper, e.g., user using pen and paper to graph or generate vectors of failures); 
decomposing events from the infrastructure (mental process of performing math and/or interpreting results); 
converting the events into words and subsets to group the events into clusters that relate to security of the managed infrastructure (mental process of seeing or reading alarms/failures and writing them down or typing them), in response to grouping the events physical changes are made to at least a portion of the physical hardware (reads on a user e.g., unplugging a network cable after noticing a breech or unplugging a power cable after a failure); and wherein in response to production of the clusters security of the managed infrastructure is maintained (descriptive material).
But for the recitation of generic computer components. 
That is, other than reciting “an extraction engine in communication with a managed infrastructure that includes physical hardware; 
a signalizer engine that includes one or more of 
an NMF engine (Non-negative matrix factorization), 
a k-means clustering engine (a method of vector quantization), 
a topology proximity engine,
interactive displays and
a collaborative interface with a collaborative interface (UI)” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “engines, and displays” language, “clustering” in the context of this claim encompasses the user manually calculating the clusters and/or vectors, and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an extraction engine in communication with a managed infrastructure that includes physical hardware; 
a signalizer engine that includes one or more of (software)
an NMF engine (Non-negative matrix factorization) (software), 
a k-means clustering engine (a method of vector quantization) (software), 
a topology proximity engine (software),
interactive displays (insignificant extra-solution activity) and
a collaborative interface with a collaborative interface (UI) (insignificant extra-solution activity).  The software engines are recited at a high-level of generality (i.e., as a generic software performing clustering) such that it amounts no more than mere instructions to apply the exception using generic software components, interfaces and displays. They amount to insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using and interface, software engines, and displays amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the displaying step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field (See e.g., Dimitropoulos (US 10,891,219: well-known to use displays “The system 100 shown in FIG. 1A can allow for a multi-level view of failures. Failure signatures, paths to failure at the cluster level, paths to failure at the quadrant level, paths to failure at the family level, and paths to failure at the groups of family level can be displayed in a user interface, allowing code developers to better troubleshoot a failure.”, C20, 50-64)Thereby, a conclusion that the claimed displaying step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
2. The system of claim 1, wherein security includes at least one of managed infrastructure: breach, intrusion or propagation (no additional element just further non-functional descriptive material).3. The system of claim 1, wherein security includes managed infrastructure: access control, intrusion detection and threat propagation (no additional element just further non-functional descriptive material).4. The system of claim 1, wherein security includes authentication of a subject (no additional element just further non-functional descriptive material; mental process of human making security decision).5. The system of claim 1, wherein security includes authorization of a subject(no additional element just further non-functional descriptive material).6. The system of claim 5, wherein authorization specifies what a subject can do(no additional element just further non-functional descriptive material).7. The system of claim 1, wherein security includes audit(no additional element just further non-functional descriptive material).8. The system of claim 1, where security includes identification and authentication to ensure that only authorized subjects can access the managed infrastructure (no additional element just further non-functional descriptive material).9. The system of claim 1, wherein security includes access approval grants to the managed infrastructure by association of users with resources that they are allowed to access, based on an authorization policy.10. The system of claim 1, wherein machine learning (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)); is utilized to educate the system. (no additional element just further non-functional descriptive material).11. The system of claim 1, wherein the system learns from prior situations (mental process of learning).12. The system of claim 11, wherein the prior situations are used to discard things that are not relevant to a situation (mental process of learning).13. The system of claim 11, wherein the system focuses on one or more elements of a situation (no additional elements).14. The system of claim 1, wherein the user interface is configured to provide a summary view of a situation no additional elements.15. The system of claim 1, wherein the interface is configured to provide a summary view of the plurality of situations. no additional elements.16. The system of claim 1, further comprising: filtering (mental process of excluding certain data) to reduce a number of situations displayed based on attributes. No additional elements17. The system of claim 1, wherein the system is configured to allow users to create a user post. No additional elements18. The system of claim 1, wherein the system is configured to provide chat conversations relative to a situation. No additional elements19. The system of claim 1, further comprising: a team room that includes members. (no additional element just further non-functional descriptive material).20. The system of claim 19, wherein a situation is linked to the team room. (no additional element just further non-functional descriptive material).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US 2019/0179691) teaches determining one or more common characteristics of events and producing clusters of events relating to the failure or errors (clustering, “Natural language processing is used to cluster failure log patterns and to group semantically similar patterns into the same category. Automata models organize clusters to explain the failures”, 0016).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123